DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the Appeal Brief received on 27 September 2021.  Amendments to claim 8 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.

Examiner Note
As a result of the Appeal Brief received 27 September 2021 and the review of the Appeal Panel, prosecution is reopened with the issuance of a second Final rejection.  The rejection of all pending claims under 35 USC 101 is maintained, the rejection of the claims under 35 USC 102(a)(1) and the cited to prior art reference Steinmann et al. (20150121184) is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
generating the marketing emails at an application programming interface (API) server, where the emails promote a product and/or service that have been generated based on certain input data, said API server being owned and/or controlled by a marketing firm; 
logging onto the API server through a computer owned and/or controlled by a sales company that sells the product and/or service and operating through a company server, said API server formatting the marketing emails to include information identifying the sales company; 
requesting that the marketing emails be sent from the API server to the computer; and 
sending the marketing emails from the computer to a potential or existing customer using the company server.  

	Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Independent claim(s) 10 and 14 recite/describe identical or nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.



Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of generating the marketing emails at an application programming interface (API) server, where the emails promote a product and/or service that have been generated based on certain input data, said API server being owned and/or controlled by a marketing firm; logging onto the API server through a computer owned and/or controlled by a sales company that sells the product and/or service and operating through a company server, said API server formatting the marketing emails to include information identifying the sales company; requesting that the marketing emails be sent from the API server to the computer; and sending the marketing emails from the computer to a potential or existing customer using the company server.  
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor, server, or computer to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as filed at least at paragraph [10] recites “system 10 includes a computer 12 that is owned and/or controlled by the company or other entity and is in communication with a company server 14 that is owned and used by that entity through any suitable network, where the company server 14 would be in communication with other company computers (not shown). The system 10 also includes an application programming interface (API) server 16 that is owned and/or controlled by the marketing firm, where the API server 16 is in communication with the computer 12 over any suitable network connection,” and written description paragraph [11] recites “API server 16 sends the emails to the computer 12 and the plug-in application will pull the emails into the email client on the computer 12, where they are automatically sent from the computer 12 to the potential customer or can be generated in an email window for the user to manually send to the potential customer as if they were generated on the company server.”  Thus the instant invention is determined to be directed to a judicial exception without significantly more than performing the steps of the invention with a generic computing system performing well known generic extra solution activities and processes, and as will does not improve another technical field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-19, 11-23, and 15-20 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations detailing a variety of methods of requesting and sending marketing emails such as predetermined requests, at user request, and pushed emails.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-9, 11-13, and 15-20 do not add more to the abstract idea of independent Claims 1, 10 and 14 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinmann et al. (20150121184) in view of Wade (20140278940).

Claims 1 and 14:	Steinmann discloses a method and system for generating and sending marketing emails, said method comprising: 
generating the marketing emails at an application programming interface (API) server, where the emails promote a product and/or service that have been generated based on certain input data ([2 “marketing campaigns such as email campaign,”]), said API server being owned and/or controlled by a marketing firm ([19 “e-document template is an email template used in generating emails for a marketing campaign,” 20 “there may also be one or more additional client devices external to the illustrated portion of environment 100 capable of interacting with the environment 100 via network,” 21 “elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, clients, networks, and locations other than those as shown. For example, one or more of the components within the web application server 110 may be located in multiple or different servers, cloud-based or cloud computing networks, or other locations accessible to the web application server,” 39 “components….may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client,”]);  Examiner Note:  The claim language, “said API server being owned and/or controlled by a marketing firm,” is interpreted by the Examiner to be intended use language and is given little, if any patentable weight.  Examiner, under a broadest reasonable interpretation, interprets the network of interconnected servers, clients, and networks, to disclose the generation of emails and distribution of emails via a variety of interconnected computing devices including API based servers, and the ownership and control of individual servers to include ownership and control by a variety of entities.
logging onto the API server through a computer owned and/or controlled by a sales company that sells the product and/or service and operating through a company server, said API server formatting the marketing emails to include information identifying the sales company ([37 “19, 20, 21 “components within the web application server 110 may be located in multiple or different servers, cloud-based or cloud computing networks, or other locations accessible to the web application server 110 (e.g., either directly or indirectly via network 140). The client device 120 can access certain business applications built upon a similar, or common, on-demand platform,” 22 “user logs into the campaign management application from the client device 120, and creates a new marketing campaign for sending personalized emails to the members of an assigned target group. The creation of a new marketing campaign is part of a campaign definition phase in which an email template (an HTML email form) for generating the personalized emails is uploaded and assigned to the marketing campaign being created,”]);  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the creation and uploading of email marketing campaign information from an external device or computer  or server (i.e., organization/server where they are created), to disclose the creation or formatting of marketing emails for distribution to multiple computing devices from the API server.
Steinmann does not explicitly disclose, however Wade discloses:
requesting that the marketing emails be sent from the API server to the computer ([65 “ad content stored at the communication service provider 323 may be made available to the enterprise user 322 through an online portal offered over a computer network. In at least one embodiment of the present disclosure, the communication service provider 323 may exist as software at the enterprise and may be manipulated by the enterprise user 322. In such an embodiment, the ad content stored at the communication service provider 323, therefore, is stored locally at the enterprise and/or at infrastructure managed by the enterprise,” 54 “enterprise device 302 may be configured to access and utilize an application hosted on communication service provider server 304 to create ad content, approve ad requests, create communication templates,” 63 “communication service provider 323 may exist as software stored at the same location as the enterpriser user 322, and the enterprise user 322 may interact directly with the communication service provider 323 through the software,”]) Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Wade to describe an interactive marketing system which includes the capabilities to conduct system operations either via an API and a remote communications service provider or send the created marketing emails to the business or marketer computer for distribution directly from the marketer or business computer.  Examiner interprets elements 302 and 322 of Wade to be the equivalent of Applicant’s computer owned or controlled by a sales company and elements 304 and 323 of Wade to be the equivalent of Applicants’ API server. 
sending the marketing emails from the computer to a potential or existing customer using the company server ([65 “ad content stored at the communication service provider 323 may be made available to the enterprise user 322 through an online portal offered over a computer network. In at least one embodiment of the present disclosure, the communication service provider 323 may exist as software at the enterprise and may be manipulated by the enterprise user 322. In such an embodiment, the ad content stored at the communication service provider 323, therefore, is stored locally at the enterprise and/or at infrastructure managed by the enterprise,” 66 “ad schedule may be manipulated by the enterprise user 322 in an online portal provided by the communication service provider 323. In such an embodiment, the enterprise user 322 may interact with the ad schedule to manually define priorities of ad content, set the timeframe for inclusion in the ad schedule, manage what ad content is included in the ad schedule, and otherwise create a customized ad schedule,”]). 
Therefore it would be obvious for Steinmann to request that the marketing emails be sent from the API server to the computer and sending the marketing emails from the computer to a potential or existing customer using the company server as per the steps of Wade in order to provide businesses and marketing companies with a system and process to send marketing communications such as emails from a business entity directly to potential customers and thus enable wider distribution of a company’s marketing communications.

Claims 2, 12, and 15:	Steinmann in view of Wade discloses the method according to claims 1, 10, and 14 above and Steinmann does not explicitly disclose, however Wade discloses wherein requesting that the marketing emails be sent from the API server to the computer automatically occurs at predetermined intervals ([34, 50 “communication service provider server 304 may be configured to receive content from the enterprise device 302, host an application for the enterprise device 302 to build electronic messages with ad content, build ad content, receive ad content, set an ad schedule, and/or establish one or more electronic messages. In at least one embodiment, the communication service provider server 304 accesses the database 305 to associate ad content and ad requests with an ad schedule, communication templates, and other data stored within the database 305 as described herein,” 61 “enterprise user 322 may assign content types, markets, priorities, an ad schedule, and other identifiers to the ad content through an online portal provided by the communication service provider 323, such as, for example, a software as a service product offered through a computer network. In at least one embodiment of the present disclosure, the ad content transmitted by the ad provider 321 may include associations with various content types, demographics, markets, a suggested ad schedule, priority, and other information,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Wade related to the distribution of emails in accordance with a schedule to disclose the automatic sending of marketing emails at predetermined intervals including the sending of marketing emails from the server to the enterprise system or user.
Therefore it would be obvious for Steinmann wherein requesting that the marketing emails be sent from the API server to the computer automatically occurs at predetermined intervals as per the steps of Wade in order to send and deliver targeted marketing emails on a schedule and potentially more precisely deliver the targeted messages to consumers and thereby potentially increase consumer consumption or purchasing of items as a consequence of receiving optimally timed messages. 

Claims 3, 13, and 16:	Steinmann in view of Wade discloses the method and system according to claims 1, 10, and 14 above, and Steinmann further discloses wherein requesting that the marketing emails be sent from the API server to the computer occurs when a user of the computer requests the marketing emails from the API server ([21 “client device 120 may request certain data or data objects of a business application running on the web application server,” 22, 30 “receiving a request to preview a content of an e-document template such as an email template,” 35]).  

Claims 4 and 17:	Steinmann in view of Wade discloses the method and system according to claims 1 and 14 above, and Steinmann further discloses wherein the marketing emails are pushed from the API server to the computer ([16, 17, 19 “web application server 110 hosting a campaign management application, client device 120, a mail server 130 communicatively coupled to the mail server via network 140, and recipient devices,” 20]).  

Claims 5 and 18:	Steinmann in view of Wade discloses the method and system according to claims 1 and 14 above, and Steinmann further discloses wherein sending the marketing emails from the computer occurs automatically when the marketing emails are received by the computer from the API server ([17 “marketing campaign would typically send a message to several hundreds of recipients referred to as bulk messaging…bulk messaging is processed in batches referred to as batch processing. Batch processing is execution of series of programs or jobs on a processing unit without manual intervention,”]).  

Claims 6 and 19:	Steinmann in view of Wade discloses the method and system according to claims 1 and 14 above, and Steinmann further discloses wherein sending the marketing emails from the computer occurs manually when a user of the computer sends the marketing emails ([18 “prior sending out the email to thousands of recipients, a user may want to ensure that the content of the email is accurate and relevant to the current campaign. Accordingly, the user may request for a preview of the email template before sending the email template out as a personalized email,”]).  

Claim 7:	Steinmann in view of Wade discloses the method according to claim 1, and Steinmann further discloses wherein the API server retrieves the emails from a database that is owned and/or controlled by the marketing firm ([16-21, 42 “data source is an information resource. Data sources include sources of data that enable data storage and retrieval. Data sources may include databases, such as, relational, transactional, hierarchical, multi-dimensional (e.g., OLAP), object oriented databases,”]).  Examiner Note:  The claim language, “database that is owned and/or controlled by the marketing firm,” is interpreted by the Examiner to be intended use language and is given little, if any patentable weight.

Claim 8:	Steinmann in view of Wade discloses the method according to claim 1, and Steinmann further discloses wherein logging onto the API server includes logging onto the API server by a user of the computer at the sales company ([19, 20, 22]).  

Claims 9 and 20:	Steinmann in view of Wade discloses the method and system according to claims 1 and 14, and Steinmann further discloses wherein logging onto the API server includes logging onto the API server using a website-based application ([19 “networked application or application interface can enable the client device 120 to access and interact with applications and modules in the web application server 110 using a common or similar platform,” 20, 22]).  

Claim 10:	Steinmann discloses a method for generating and sending emails, said method comprising: 
generating the emails at an application programming interface (API) server, said API server being owned and/or controlled by a first company ([19 “e-document template is an email template used in generating emails for a marketing campaign,” 20 “there may also be one or more additional client devices external to the illustrated portion of environment 100 capable of interacting with the environment 100 via network,” 21 “elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, clients, networks, and locations other than those as shown. For example, one or more of the components within the web application server 110 may be located in multiple or different servers, cloud-based or cloud computing networks, or other locations accessible to the web application server,” 39 “components….may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client,”]);  Examiner Note:  The claim language, “said API server being owned and/or controlled by a first company,” is interpreted by the Examiner to be intended use language and is given little, if any patentable weight.  Examiner, under a broadest reasonable interpretation, interprets the network of interconnected servers, clients, and networks, to disclose the generation of emails and distribution of emails via a variety of interconnected computing devices including API based servers, and the ownership and control of individual servers to include ownership and control by a variety of entities.
logging onto the API server through a computer owned and/or controlled by a second company, said API server formatting the emails to include information identifying the second company ([37 “19, 20, 21 “components within the web application server 110 may be located in multiple or different servers, cloud-based or cloud computing networks, or other locations accessible to the web application server 110 (e.g., either directly or indirectly via network 140). The client device 120 can access certain business applications built upon a similar, or common, on-demand platform,” 22 “user logs into the campaign management application from the client device 120, and creates a new marketing campaign for sending personalized emails to the members of an assigned target group. The creation of a new marketing campaign is part of a campaign definition phase in which an email template (an HTML email form) for generating the personalized emails is uploaded and assigned to the marketing campaign being created,”]);  Examiner Note: The claim language, “computer owned and/or controlled by a second company,” is interpreted by the Examiner to be intended use language and is given little, if any patentable weight.  Examiner, under a broadest reasonable interpretation, interprets the creation and uploading of email marketing campaign information from an external device or computer  or server (i.e., organization/server where they are created), to disclose the creation or formatting of marketing emails for distribution to multiple computing devices from the API server; 

Steinmann does not explicitly disclose, however Wade discloses:
requesting that the emails be sent from the API server to the computer ([65 “ad content stored at the communication service provider 323 may be made available to the enterprise user 322 through an online portal offered over a computer network. In at least one embodiment of the present disclosure, the communication service provider 323 may exist as software at the enterprise and may be manipulated by the enterprise user 322. In such an embodiment, the ad content stored at the communication service provider 323, therefore, is stored locally at the enterprise and/or at infrastructure managed by the enterprise,” 54 “enterprise device 302 may be configured to access and utilize an application hosted on communication service provider server 304 to create ad content, approve ad requests, create communication templates,” 63 “communication service provider 323 may exist as software stored at the same location as the enterpriser user 322, and the enterprise user 322 may interact directly with the communication service provider 323 through the software,”]) Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Wade to describe an interactive marketing system which includes the capabilities to conduct system operations either via an API and a remote communications service provider or send the created marketing emails to the business or marketer computer for distribution directly from the marketer or business computer.  Examiner interprets elements 302 and 322 of Wade to be the equivalent of Applicant’s computer owned or controlled by a sales company and elements 304 and 323 of Wade to be the equivalent of Applicants’ API server. 
sending the emails from the computer to a third party ([65 “ad content stored at the communication service provider 323 may be made available to the enterprise user 322 through an online portal offered over a computer network. In at least one embodiment of the present disclosure, the communication service provider 323 may exist as software at the enterprise and may be manipulated by the enterprise user 322. In such an embodiment, the ad content stored at the communication service provider 323, therefore, is stored locally at the enterprise and/or at infrastructure managed by the enterprise,” 66 “ad schedule may be manipulated by the enterprise user 322 in an online portal provided by the communication service provider 323. In such an embodiment, the enterprise user 322 may interact with the ad schedule to manually define priorities of ad content, set the timeframe for inclusion in the ad schedule, manage what ad content is included in the ad schedule, and otherwise create a customized ad schedule,”]). 
Therefore it would be obvious for Steinmann to request that the emails be sent from the API server to the computer and sending the marketing emails from the computer to a third party as per the steps of Wade in order to provide businesses and marketing companies with a system and process to send marketing communications such as emails from a business entity directly to potential customers and thus enable wider distribution of a company’s marketing communications. 

Claim 11:	Steinmann in view of Wade discloses the method according to claim 10, and Steinmann further discloses wherein the emails are marketing emails describing a certain product and/or service ([22]), the first company is a marketing firm ([19 “environment 100 includes a web application server 110 hosting a campaign management application, client device 120, a mail server 130 communicatively coupled to the mail server via network 140, and recipient devices,”]), the second company sells and/or provides the product and/or service ([20 “Several employees of that particular customer or business entity can be users of that client device and use the business applications provided by or available on this client device,”]), and the third party is an existing or potential customer of the product and/or service ([22 “assigned target group,”]).  

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 27 September 2021 with respect to the rejection of claims 1-20 have been carefully considered
Claim Rejections - 35 USC § 101
The Applicant argues as per the Appeal Brief filed 27 September 2021 in reference to the 101 rejection that the claimed invention is statutory (pages 8-15).  Applicant's arguments and remarks have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
a.	Appellants first argue that the instant claimed invention is not abstract but instead is concrete “by virtue of reciting three different physical items, (API server, computer, and company server) and interactions between these physical items (logging onto, requesting emails be sent, sending emails) to perform the steps of the method.”
Examiner respectfully disagrees and replies by first acknowledging that the instant invention does indeed disclose the performance of the invention by means of computing devices.  However the evaluation that is made in accordance with the 2019 PEG Step 2A Prong One is whether or not the invention (i.e., the combination of structural elements and the invention to be performed) comprises an abstract idea or judicial exception.  The result of this evaluation is affirmative, that is, the instant invention is determined to recite an abstract idea as explained above, directed to the provision of marketing communications to participants by means of a computing system.  The Appellants further assert that the presence of the structural elements are required to perform the invention, that is, the abstract idea of the invention cannot be performed without the claimed structural elements.  The Examiner continues to maintain that the claims are directed to an abstract idea of providing marketing information to customers and the implementation of computing systems to provide the information is incidental to the performance of the abstract idea.  The provision of marketing information to consumers is well known and has been accomplished through a variety of means prior to the advent of computing systems such as by mail or by other means.  Simply providing information to potential customers via a computing system is not an improvement to the technical system itself, or an improvement to the technical field of delivering advertisements electronically.  The implementation of the instant invention using computing elements which communicate information is interpreted by the Examiner to be incidental to the inventive concept, which is an abstract idea the performance of which does not improve a computing system or another technical field.
b.	Appellants next assert that the Examiner has “improperly concluded that the Appellant’s claims are similar to abstract ideas related to certain methods of organizing human activity,” and further assert that “the fact that the Appellant’s claims may involve emails that are marketing related does not cause the claims to be directed to marketing or sales activities.  Rather, Appellant submits that the claims are directed to generating and sending emails.”
Examiner respectfully disagrees and replies that the instant invention has been considered in accordance with the disclosures of the claims and the written description and with respect to the guidance included in the 2019 PEG.  The Examiner has concluded that the instant invention is directed to the provision of information to potential customers that is provided with the aim of informing the potential customers of product related information for the purpose of causing the customers to acquire products.  Further, the provision of such information is well known to be categorized as expressed above in the rejection as an abstract idea categorized as certain methods of organizing human activity including advertising, marketing or sales activities or behaviors.  The instant invention is clearly directed to incentivizing consumers into purchasing or acquiring products, which the Examiner concludes is marketing of products and services.
c.	Appellants next argue that the instant invention is “clearly integrated into a practical application – a new technique for email sending which provides the desirable trait of the emails being sent from the sales company’s server rather than from a third-party marketing firm.”  Appellants further assert that the invention “prevents those emails from being blocked by spam filters and firewalls at customer email servers.”
Examiner respectfully disagrees and replies that the sending of emails from a particular location such as a company server is not interpreted by the Examiner to be a practical application because, as explained above, the sending of emails or other marketing communications from a particular location is akin to the provision of marketing communications from a particular geographical location or similar location.  Such an implementation of a marketing information delivery method may indeed result in more attention being paid to a particular communication, however the instant invention, by sending communications from particular computing devices, is not interpreted by the Examiner to comprise a technical improvement to an existing computing system nor is a practical application.  Email and other electronic communications are provided to consumers from a wide variety of computing systems and locations, which the Examiner continues to maintain is not a practical application related to the current invention.  
d.	Appellants next assert that the instant invention results in the prevention of the blockage of emails “by spam filters and firewalls at customer email servers.”  
Examiner respectfully disagrees and replies that the instant claimed invention and written description does not include disclosures related to any advantages to companies related to the prevention of such blockages.  Such an advantage would by necessity need to be included in the written description to result in a claimed technical benefit or improvement. 
	e.	Appellants argue from the perspective of the Example 37 from the 2019 PEG, “Relocation of Icons on a Graphical User Interface,” and assert that the instant claims are analogous to Example 37 because the instant claims “recite a specific manner of generating and sending emails having an origination trait which provides a specific improvement over prior systems.”
	Examiner respectfully disagrees and replies that the technical advantage of Example 37 is the automated tracking of user interactions on a graphical user interface, and the automated relocation of icons in accordance with activity levels and a convenience measure.  The instant invention in contrast implements the sending of communications from a particular computing system to potential customers and while the origin of a particular communication may improve the reception a consumer may have to a marketing email, such an improvement is not a technical improvement to the computing systems or the sending of emails by an automated methodology.  The instant invention discloses the active implementation of human directed actions such as logging into an API server and the sending or guiding the sending of marketing emails from a company server, which is not an automated process as disclosed by Example 37 and which cannot be construed as a practical application or a technical improvement to a computing system.
	f.	Appellants assert that the Examiner “has failed to present factual evidence that the combination of elements in Appellant’s claims represents well understood, routine, conventional activity.”
	Examiner respectfully disagrees and replies that as presented above in the rejection of the claims under 35 USC 101, the Examiner has presented all the results of the Examiner’s analysis of the claimed invention including the Examiner’s interpretations of relevant disclosures contained in the written description, reference to applicable legal decisions, and a full explanation of the analysis and resulting conclusions as a result of the implementation of the 2019 PEG analysis requirements.
Claim Rejections - 35 USC § 102/103
Applicant’s arguments, see Appeal Brief, filed 27 September 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to reference Steinmann and newly cited to reference Wade.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
	See Zeng et al. (20150350144) at least paras [81]-[83] discloses the sending of emails in accord with a schedule to potential customers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682